United States Court of Appeals
                     For the First Circuit

No. 07-2776

                    UNITED STATES OF AMERICA,

                               Appellee,

                                   v.

                             QUENTA PARKER,

                         Defendant, Appellant.


                                 ERRATA

     The opinion of this Court, issued on November 26, 2008, should

be amended as follows:

     On page 3, line 16, replace "Duval" with "Gould".

     On page 3, line 18, replace "Duval" with "Gould".

     On page 6, line 7, delete "the" in the phrase "between street

and home the is narrowed".